DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde (US 2003/0060815) in view of Rabin (US 6,039,730).
Regarding claims 1, 4-8, 10 and 13-17, Lalonde discloses a cryosurgical probe with an elongated shaft with proximal and distal ends (101, fig. 1) and an operating head at the distal end of the shaft (203, fig. 2). The shaft further includes a first passage to provide a high pressure gas which terminates in a JT orifice (202, paragraph [0034]), a second passage for evacuating gas which is concentric with the first passage (208), and a vacuum chamber concentric with the first and second passageways (206). The linear and concentric arrangement of the passages constitutes a “heat exchange arrangement” (at least because the passageways can be thermally conductive, [0032]). Clearly cryosurgical probes are useless without a source of cryofluid and some means to control the delivery of the cryofluid to the probe (e.g. on/off switch, valve). Lalonde does not disclose an elongated stiffening element located toward the distal end of the shaft configured to reduce flexing of the shaft. However, using handles and/or additional insulation is common in the art where such elements are a matter for a person of ordinary skill in the art to choose based on any number of factors such as the particular use of a device or the mere preference of an operator. Using a handle/insulation with the elongated shaft will in some sense “reduce flexing of the shaft” at least because of the additional material of the handle/insulation relative to the shaft. Further, in the case of cryosurgical devices in general, they tend to be small (e.g. Lalonde discloses a 7 French or 2.3 mm diameter catheter, [0045]), so some aid in grasping the catheter can be beneficial. Rabin discloses a cryosurgical device with an elongated shaft that has a grip portion located toward the distal end of the shaft and circumferentially spaced from the shaft to form an insulating space (4, fig. 2). The grip has an inner diameter greater than the diameter of the shaft and tapers at proximal and distal ends (fig. 2). The portions of the grip that contact the shaft hold the grip on the shaft (col. 3 lines 11-13). The only issue that remains is why a person of ordinary skill in the art would be motivated to provide the grip portion (and thus elongated stiffening element) of Rabin to the cryoprobe of Lalonde. 
Three alternatives are presented. First, it is well established that combining prior art elements according to known methods to yield predictable results is an obvious modification (MPEP 2141(III)). Applicant has not argued that providing the claimed (and known) elongated stiffening element to the claimed (and known) cryoprobe produces unexpected results. Therefore, it would have been obvious to one of ordinary skill in the art to combine any commonly known features of different cryosurgical devices into a single cryosurgical device, including the elongated stiffening element of Rabin with the cryoprobe of Lalonde, as long as the result of the combination is exactly what a person of ordinary skill in the art would expect from the combination. The second and third alternatives involve prior art systems but to reduce the complexity of the rejection (i.e. to avoid writing three different rejections) “official notice” will be taken and reference made to specific prior art systems for “documentary evidence” of each respective position.
The second alternative is that it is well known in the art that additional insulation can be provided to a cryoprobe that already has vacuum insulation. See for example column 5 lines 52-67 of US 5,716,353 to Matsuura (which uses an insulating tape around a vacuum chamber) and paragraph [0035] of US 2011/0264084 to Reid (which uses an insulative coating over a vacuum chamber). Therefore, before the application was filed, it would have been obvious to a person of ordinary skill in the art to provide the device of Lalonde with the insulating elongated stiffening element of Rabin to provide additional insulation to the insulated region of Lalonde because a person of ordinary skill in the art would recognize that two forms of insulation can be beneficial. 
The third alternative is that it is well known in the art to use a larger structure to facilitate holding a smaller element, where tapering is a common transition between diameter sizes. See for example paragraph [0033] and figure 1A of US 2007/0112343 to Mische and column 4 line 62 to column 5 line 3 and figure 3 of US 5,645,549 to Boyd. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Lalonde with the grip portion of Rabin because a person of ordinary skill in the art would recognize the modification would facilitate a user’s ability to grip and thus control the device.
Regarding claims 2 and 11, the device of Lalonde-Rabin does not disclose the shaft is between 0.9-2.0 mm in diameter. However, diameters in this range are common in the art (see Conclusion of previous Actions for example) and Applicant has not disclosed that this range is critical or produces an unexpected result. Further, Lalonde discloses a diameter of 2.33 mm, which is very close to the claimed range (MPEP 2144.05(I)). Therefore, before the filing date of the application, it would have been obvious to one of ordinary skill in the art to select any value for the diameter of the shaft, including a value less than 2 mm, which would produce the predictable result of allowing the device to be usable in a desired manner.
Regarding claims 3 and 12, the device of Lalonde-Rabin does not specifically disclose that the shaft and head extend between 0-100 mm beyond the stiffening element. However, the tip does extend some length beyond the stiffening element (e.g. fig. 1 of Duong) which means that in any case there is an overlap in the taught range and the claimed range (MPEP 2144.05). Applicant has not disclosed that the range is critical or unexpected results. Therefore, it would have been obvious to one of ordinary skill in the art to position the stiffening element any length from the tip of the catheter, including 0-100 mm, which would produce the predictable result of facilitating the grasping of the catheter at that location.
Regarding claims 9 and 18, the device of Lalonde-Rabin does not specifically disclose the length of the operating head. However, Applicant has not disclosed that the claimed range is critical or produces unexpected results and it is well within the level of ordinary skill in the art to choose a length for the application portion of a cryosurgical device, as suggested by the fact that Lalonde does not disclose any specific value for the length of the head. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Lalonde-Duong with an operating head having any reasonable length, including between 2-7 mm, which would produce the predictable result of allowing the device to be used to treat tissue in a desired manner.
Regarding claim 19, the device of Lalonde-Rabin performs the recited method. Thawing tissue is an implied step in any cryosurgical method as the device is not maintained in contact with tissue in perpetuity. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde and Rabin, further in view of Potocky (US 5,108,390).
Regarding claim 20, the method of Lalonde-Rabin does not disclose the use of a warm gas to thaw the device. However, using warm gas to thaw a cryosurgical device for detachment from tissue is common in the art. Potocky, for example, discloses an electrosurgical device and teaches the step of using a warm gas through a JT orifice to thaw the tip for removal from tissue (col. 4 lines 38-38). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to include in the method of Lalonde-Rabin the step of using a warm gas, as taught by Potocky, to allow the device to be disconnected from tissue in a safe and effective manner. 

Response to Arguments
 Applicant’s arguments with respect to claims have been considered but are moot because the amendments which define around the previous rejection have necessitated new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794